

Exhibit 10.66
CONSENT BY LANDLORD TO SUBLEASE AGREEMENT
The undersigned, KBSII Fountainhead, LLC, a Delaware limited liability company
(“Landlord”), is the current owner of all of the landlord’s right, title and
interest in and to that certain Fountainhead Corporation Park Lease dated June
29, 2009 (as heretofore amended, the “Lease”), entered into by and between
Landlord and The University of Phoenix, Inc., an Arizona corporation, as tenant
(the “Sublessor”), for certain premises (“Premises”) in the buildings located at
1601 and 1625 W. Fountainhead Parkway, Tempe, Arizona hereby consents to the
Sublessor’s entering into that certain Sublease, dated October 2019 (the
“Sublease Agreement”), subletting of a portion of the Premises, consisting of
17,552 rentable square feet of space, having an address of Suite 200 in the
building located at 1601 W. Fountainhead Parkway, Tempe, Arizona (“Subleased
Premises”), to Walden University, LLC, a Florida limited liability company
(“Sublessee”), upon and subject to the express understandings and conditions
that:
1.Landlord neither approves nor disapproves the terms, conditions and agreements
contained in the Sublease Agreement between Sublessor and Sublessee and assumes
no liability or obligation of any kind whatsoever on account of anything
contained in the Sublease Agreement.
2.By executing this Consent by Landlord to Sublease (“Consent”), Landlord shall
not be deemed to have waived any rights under the Lease nor shall Landlord be
deemed to have waived the Sublessor’s or Sublessee’s obligations to obtain any
required consents under the Lease (other than consent to the Sublease Agreement
itself).
3.Sublessee shall be liable for any and all of Sublessor’s obligations under and
as set forth in the Lease with respect to the Subleased Premises, including
without limitation, the duty to perform all of the obligations of the ”Tenant”
under the Lease with respect to the Subleased Premises but only to the extent
arising during the term of the Sublease Agreement.
4.Sublessor shall be and continue to remain liable for (a) the payment of any
and all rental amounts payable under the Lease (including any additional rent),
any and all adjustments to rent, any and all parking fees and other related
charges, and any and all other payments required to be made by the “Tenant'”
under the Lease, all as set forth in the Lease, and (b) the full and prompt
performance of all of the obligations of the “Tenant” under and as set forth in
the Lease.
5.Simultaneously with its execution of this Consent, Sublessor shall pay to
Landlord the reasonable cost of Landlord’s legal fees.
6.Nothing contained in the Sublease Agreement shall be taken or construed to in
any way modify, alter, waive or affect any of the terms, covenants or conditions
contained in the Lease.
7.There shall be no further subletting or assignment of all or any portion of
the Premises demised under the Lease except in accordance with the terms and
conditions of the Lease.
8.Sublessor and Sublessee each certify, represent, warrant and covenant that:
(i) it is not acting and will not act, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, “Specially Designated National
and Blocked Person”, or


1



--------------------------------------------------------------------------------



other banned or blocked person, entity, nation or transaction pursuant to any
law, order, rule, or regulation that is enforced or administered by the Office
of Foreign Assets Control; and (ii) it is not engaged in this transaction,
directly or indirectly on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group, entity
or nation. Sublessor and Sublessee each hereby agree to defend (with counsel
reasonably acceptable to Landlord), indemnify and hold harmless Landlord and its
designated property management company, and their respective partners, members,
affiliates and subsidiaries, and all of their respective officers, directors,
shareholders, employees, servants, partners, representatives, insurers and
agents from and against any and all claims or damages arising from or related to
any such breach of the foregoing certifications, representations, warranties and
covenants.
9.This Consent may be executed in any number of counterparts, each of which
shall be deemed an original, and all of such counterparts shall constitute one
agreement. To facilitate execution of this Consent, the parties may execute and
exchange facsimile counterparts of the signature pages and facsimile
counterparts shall serve as originals.
[Signature Page Follows]


2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord, Sublessor and Sublessee have executed this Consent
on the respective dates set forth below, to be effective for all purposes,
however, as of the ___ day of ________________, 2019 (the “Effective Date”), and
this Consent shall be effective only if executed by Landlord, Sublessor, and
Sublessee.
LANDLORD:
KBSII FOUNTAINHEAD, LLC,
a Delaware limited liability companyBy:KBS Capital Advisors, LLC,
a Delaware limited liability company,
as agentBy:
/s/ Tim Helgeson
Tim Helgeson,
Senior Vice President
Date:________________, 2019
SUBLESSOR:
THE UNIVERSITY OF PHOENIX, INC.,
an Arizona corporationBy:/s/ Chris LynneName:Chris LynneTitle:Chief Financial
OfficerDate:12/10/2019
SUBLESSEE:
WA:DEN UNIVERSITY, LLC,
a Florida limited liability companyBy:/s/ Francisco VelascoName:Francisco
VelascoTitle:Chief Procurement OfficerDate:December 10, 2019

[End of Signatures]
3

